Citation Nr: 1024242	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression, claimed as secondary to 
service-connected non-Hodgkin's lymphoma.

4.  Entitlement to an initial rating greater than 10 percent 
for non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2001 and February 2002 Regional 
Office (RO) in Washington, D.C. rating decisions, which 
denied the claims on appeal.  The Board observes that 
subsequently the case was transferred to the Pittsburgh, 
Pennsylvania RO for handling as a foreign case because the 
Veteran indicated that he had relocated to France.

With respect to the Veteran's claim for an increased rating 
for his service-connected non-Hodgkin's lymphoma, the Board 
notes that since the statement of the case (SOC) the Veteran 
submitted additional evidence without a waiver of initial 
consideration by the agency of original jurisdiction (AOJ).  
See 38 C.F.R. § 20.1304 (2009).  To the extent such evidence 
is being considered in the first instance herein, it is for 
the purpose of awarding a 100 percent evaluation for the 
Veteran's service-connected non-Hodgkin's lymphoma for two 
distinct periods.  Thus, the Board finds that the Veteran is 
not prejudiced.  

The issues of entitlement to an increased initial rating for 
non-Hodgkin's lymphoma and entitlement to service connection 
for hearing loss, tinnitus, and a psychiatric disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.




FINDING OF FACT

The medical evidence of record establishes that the Veteran 
had non-Hodgkin's lymphoma with active disease or during a 
treatment phase from September 1, 2005, through April 30, 
2006, and from June 1, 2008, through June 30, 2009.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating have been 
met for non-Hodgkin's lymphoma from September 1, 2005, 
through April 30, 2006, and from June 1, 2008, through June 
30, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.400, 4.117, Diagnostic Code (DC) 
7715 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
In light of the favorable decision herein representing a 
complete grant of benefits for the time periods described 
with respect to the Veteran's claim for an increased rating 
for non-Hodgkin's lymphoma, and the remand of the remaining 
time periods for further development, the Board finds that 
any deficiencies in notice are not prejudicial to the 
Veteran.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  If the evidence for and 
against a claim is in equipoise, the claim will be granted.  
A claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

As will be explained below, a 100 percent rating for the 
Veteran's non-Hodgkin's lymphoma has been assigned from 
September 1, 2005, through April 30, 2006, and from June 1, 
2008, through June 30, 2009.  Adjudication as to the 
remaining periods will be deferred pending additional 
development.   
 
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran alleges his non-Hodgkin's lymphoma is more severe 
than currently rated.

The Veteran's non-Hodgkin's lymphoma is rated under DCs 7715-
9905.  In this regard, the Board notes that hyphenated DCs 
are used when a rating under one DC requires use of an 
additional DC to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2009).  Non-Hodgkin's lymphoma 
is evaluated under 38 C.F.R. § 4.117, DC 7715.  With active 
disease or during a treatment phase, a 100 percent evaluation 
is assigned.  Note: The 100 percent rating shall continue 
beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e) of this chapter.  If there has 
been no local recurrence or metastasis, rate on residuals.

In the instant case, the evidence of record indicates that 
the Veteran was diagnosed with non-Hodgkin's lymphoma in 
approximately October 1998, for which the Veteran received 
treatment to include three cycles of chemotherapy.  A January 
1999 letter from the Veteran's treating physician noted that 
after the first cycle the lymphoma had gone into remission.  
In May 1999 there was no evidence of lymphoma and a January 
2000 x-ray showed no evidence of adenopathy.  Based on the 
foregoing, the RO granted service connection and assigned a 
10 percent rating from the date of the claim in May 2000.  
Hyphenated codes were used because the disability was not 
active during the period in which the rating was assigned.

After the case was certified to the Board, the Veteran 
submitted a March 2009 letter from his treating physician in 
Paris, France.  The physician noted that the Veteran had had 
a complete relapse of non-Hodgkin's lymphoma in September 
2005, for which the Veteran received chemotherapy and an 
autologous bone marrow transplant.  The physician noted that 
treatment and recovery extended until April 2006.  The 
Veteran incurred another relapse of his non-Hodgkin's 
lymphoma in June 2008.  The physician noted ongoing treatment 
and a plan for an allogenic bone marrow transplant around 
June 2009.

Thus, there is clear evidence that the Veteran had active 
non-Hodgkin's lymphoma or a treatment or recovery phase from 
September 2005 until April 2006 and from June 2008 to around 
June 2009.  The Board acknowledges, as will be discussed 
below, that the record is absent for many relevant medical 
records.  However, there is no reason to doubt any of the 
information provided by the Veteran's physician.  As such, 
the Board finds that from September 1, 2005, through April 
30, 2006 and from June 1, 2008 through June 30, 2009 the 
Veteran is entitled to a 100 percent disability rating under 
the applicable diagnostic code.  38 C.F.R. § 4.117, DC 7715.

The Board recognizes that there is certainly the potential in 
this case for an award of a 100 percent rating for a period 
of time following June 30, 2009.  However, given how little 
information is currently of record as to the status of the 
Veteran's health as of the date, the Board will defer a 
determination on the matter until after the additional 
development discussed below has been completed.  With respect 
to all other time periods on appeal, as will be discussed 
below, further action will also deferred pending additional 
development.


ORDER

Entitlement to a 100 percent disability rating for non-
Hodgkin's lymphoma from September 1, 2005 through April 30, 
2006 and from June 1, 2008 through June 30, 2009 is granted. 


REMAND

The Veteran is seeking entitlement to service connection for 
hearing loss, tinnitus, and a psychiatric disorder, to 
include depression, as well as the increased initial rating 
for his non-Hodgkin's lymphoma.  After a thorough review of 
the Veteran's claims file, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.

Psychiatric Disorder

The Veteran contends that his psychiatric disorder, to 
include depression, was incurred in or aggravated by his 
military service.  In the alternative, the Veteran argues 
that his psychiatric disorder was caused or permanently 
aggravated by his service-connected non-Hodgkin's lymphoma.

In this case, private medical records indicate that the 
Veteran was diagnosed with non-Hodgkin's lymphoma in October 
1998, for which he was subsequently service connected.  A 
January 1999 treatment record noted continued symptoms of 
anxiety and started the Veteran on anti-depressants.  In 
December 1999, the Veteran attributed recent weight loss to 
emotional stress due to the recent death of his wife.  

In support of his claim, the Veteran submitted a letter from 
a private psychiatric treatment provider.  The letter noted 
that it was not possible for the provider "to assert with 
any degree of certainty the causal relationship between his 
Lymphoma and his psychiatric problems."  However, the 
provider also stated that the Veteran's psychiatric problems 
appeared to develop after his cancer prognosis improved and 
his wife's prognosis worsened, as well as due to survivor 
guilt after his wife passed away from cancer.  

Thus, the record indicates that the Veteran's diagnosed 
psychiatric disability may be related in some fashion to his 
service-connected non-Hodgkin's lymphoma.  Any disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  See 
38 C.F.R. § 3.310 (2006).  Establishing service connection on 
a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either caused, or aggravated, by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).  

As to this issue, the April 2001 and February 2002 RO rating 
decisions indicated that the Veteran received a VA 
examination in December 2000 that included a psychiatric 
evaluation.  Such examination does not appear to have been 
associated with the claims file.  As such, the claim is 
remanded for to afford the RO the opportunity to associate 
the examination with the claims file.  

In addition, given the developments that have since occurred 
with respect to his non-Hodgkin's lymphoma, the Board finds 
that a new psychiatric examination also is warranted to 
clarify the nature and etiology of the claimed disability.  
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); see 
also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion or 
ordering a medical examination).  



Hearing Loss and Tinnitus

The Veteran contends that he has a hearing loss disability 
and tinnitus that were incurred in or aggravated by his 
military service.  

With respect to the Veteran's claims, the Board recognizes 
that the Veteran is competent to discuss observed physical 
symptoms, such as hearing problems and ringing in the ears.  
See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles 
v. Principi, 16 Vet. App. 370, 374- 75 (2002) ("ringing in 
the ears is capable of lay observation").  In this case, 
however, the Veteran has not asserted a clear date of onset 
of his current hearing loss or tinnitus disabilities.  
Moreover, there is no contemporaneous medical or lay evidence 
of hearing loss or tinnitus onset in service.  Nor is there 
medical evidence of tinnitus until some point after October 
1998 or hearing loss other than the Veteran's claim itself.  
As noted, the Veteran appears to have been afforded a VA 
examination in December 2000.  During this examination, the 
RO noted that the Veteran reported tinnitus.  However, there 
is no mention of the time of onset of tinnitus or indication 
whether hearing loss was reported or otherwise considered.  
As discussed previously, efforts should be made to associate 
the examination report with the claims file.  In addition to 
and irrespective of the December 2000 examination, the Board 
finds that a VA examination is warranted for both the claims 
of hearing loss and tinnitus.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Non-Hodgkin's Lymphoma

As discussed above, a March 2009 letter from a French medical 
treatment professional indicated that the Veteran began 
treatment for a complete relapse of non-Hodgkin's lymphoma in 
September 2005 until April 2006 and an additional relapse in 
June 2008 through at least June 2009.  As such, a 100 percent 
rating has been granted for the above time periods.  With 
respect to the other time periods on appeal, an increased 
rating originally was denied by the AOJ because the most 
recent medical evidence of record showed that the Veteran's 
cancer was in remission.  Given the newly submitted evidence, 
in accordance with 38 C.F.R. § 19.37(a), the case is returned 
to the RO for consideration, development, and the issuance of 
a supplemental statement of the case.

In addition, the Board observes that the Veteran has filed a 
claim for entitlement to a total disability rating based on 
individual unemployability (TDIU).  The U.S. Court of Appeals 
for Veterans Claims recently held that a request for TDIU is 
not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is 
based has already been found to be service connected, as part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453 (2009).  If the Veteran or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id at 455.  As such, future adjudication of the 
Veteran's non-Hodgkin's lymphoma claim should include the 
issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the 
December 2000 VA examination report 
referenced and discussed in the April 2001 
and February 2002 rating decisions.  
Should the examination report be 
unavailable, all efforts to locate the 
report should be documented in the claims 
file, including all negative responses 
received.

2.  Arrangements through the US Embassy in 
France should be made to have the Veteran 
scheduled for appropriate VA examination 
for determining the approximate onset date 
and etiology of any current hearing loss 
disability, tinnitus, or psychiatric 
disorders, to include depression.  The 
examiner(s) must be provided all relevant 
medical and lay evidence of record, as 
well as a copy of this REMAND, and should 
indicate that a complete review has been 
made. 
 
After review of the medical and lay 
evidence of record, eliciting a history 
directly from the Veteran, appropriate 
clinical evaluation, and any testing 
deemed necessary, the examiner(s) must 
specifically discuss whether it is at 
least as likely as not (50 percent or 
greater probability) that any hearing loss 
disability, tinnitus, or psychiatric 
disorder, to include depression, was 
incurred in or aggravated by the Veteran's 
military service.  In addition, the 
psychiatric examiner should discuss 
whether any diagnosed psychiatric disorder 
was caused or permanently aggravated by 
the Veteran's service-connected non-
Hodgkin's lymphoma.  Any psychiatric 
diagnoses rendered should be in accordance 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  The 
psychiatric examiner is requested to 
specifically discuss the November 2000 
letter from the Veteran's psychiatric 
treating professional, as discussed above.  

It would be helpful if the examiner(s) 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner(s) 
should provide a complete rationale for 
any opinion provided.

3.  Develop the Veteran's claims for an 
increased rating for non-Hodgkin's 
lymphoma and entitlement to TDIU as 
necessary in light of the March 2009 new 
evidence discussed above and other 
information provided by the Veteran, to 
include information on treatment providers 
received in April 2009, and as required by 
38 U.S.C.A. §§ 5103 and 5103A.  In 
particular, take appropriate steps to 
obtain all relevant treatment records 
regarding his non-Hodgkin's lymphoma since 
2000.  Once such evidence is received, it 
should be reviewed and any additional 
development deemed necessary based on such 
evidence should be conducted.

4.  After the above is complete, 
readjudicate the Veteran's claims.  If one 
or more of the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


